         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
                                                 :            Case No.: 20-cv-03471(PGG) (SN)
48TH AMERICAS LLC,
                                                 :
                   Plaintiff,                                 ANSWER TO FIRST AMENDED
                                                 :            COMPLAINT AND
        v.
                                                              AFFIRMATIVE DEFENSES
                                                 :            WITH COUNTERCLAIMS
THE GAP, INC.,
                                                 :
                   Defendant.
                                                              DEMAND FOR JURY TRIAL
                                                 :
------------------------------------X

       The COVID-19 pandemic has presented unique and unprecedented circumstances that

were unforeseeable—indeed, unimaginable—at the time this lease was executed. The disease is

highly contagious and its spread has been rapid. The government’s reaction was profound and

has prevented the store from opening its doors for months. To protect the health and safety of its

employees, customers, and the surrounding community, and comply with applicable law, Gap

was required to close this store and keep it closed. And like innumerable other companies, it was

required to make the difficult decision to furlough this store’s employees—and tens of thousands

more for closed stores across the country—to preserve its finances while revenue from the stores

dropped to zero overnight. Even now, as government restrictions begin to ease for some

activities and types of businesses but not others, the disease remains virulent, and extensive

guidelines are required to be followed that may provide some measure of protection, but will

radically change the shopping experience for a long time to come. Indeed, shopping for apparel

in physical stores will look nothing like what was contemplated by the lease when it was

executed. In a world of unforeseeable events, the circumstances the store has faced are at the

extreme end of unforeseeability. These circumstances not only impose a severe and irreparable
          Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 2 of 29



hardship on Gap, they frustrated the express purpose of this lease and made the principal object

of the lease illegal, impossible, and impracticable, all for a period of time that remains unknown

and unknowable. Thus, the subject lease and applicable law nullified any obligation to pay rent

from mid-March through the present, entitle Gap to a refund of rent and expenses it paid in

advance for March 2020, and require that the lease be rescinded and terminated or, at a

minimum, modified as a matter of law.

         Accordingly, Defendant The Gap, Inc. (“Gap” or “Tenant”), by and through counsel, for

their Answer, Affirmative Defenses, and Counterclaims to Plaintiff’s First Amended Complaint

(the “Complaint”), state as follows: 1

                                           NATURE OF CLAIMS 2

         1.       Paragraph 1 of the Complaint sets forth legal conclusions to which no response is

required. To the extent a response is required, Tenant admits that Plaintiff 48th Americas LLC

(“Landlord”) seeks damages and attorney’s fees, denies that Tenant failed to comply with the

terms and conditions of the “Lease” (as defined in the Complaint), and respectfully refers the

Court to that document for its contents. Tenant further denies that Tenant is liable for damages or

attorney’s fees. All other allegations in this paragraph, including all mischaracterizations of the

document, are denied.




1
  Tenant’s counterclaims are fully incorporated into its answer and responses to the allegations of the Complaint. For
the avoidance of doubt, Tenant denies each and every allegation in the Complaint, including headings, unless
expressly admitted.
2
 This Answer uses the headings set forth in the Complaint solely for the Court’s ease of reference and Tenant
denies the allegations contained in the headings unless expressly admitted.
                                                              2
           Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 3 of 29



          2.   Upon information and belief, Tenant admits that Landlord is the landlord of the

building and real property located at and known as 1212 Avenue of the Americas, New York,

New York 10036 (the “Building”). All other allegations in this paragraph are denied.

          3.   Tenant admits that it entered a written commercial lease, dated February 25, 1991,

with 48th Americas Company (the “Initial Lease”). Upon information and belief, 48th Americas

Company is the predecessor-in-interest to Landlord. All other allegations in this paragraph are

denied.

          4.   Based upon the information presently available, and upon information and belief,

Tenant admits Company transferred title to the Building to Plaintiff and lacks sufficient information

to admit or deny all other allegations in paragraph 4 and on that basis denies them.

          5.   Tenant admits that the parties entered a Lease Extension and Modification

Agreement on or about September 22, 2004 (the “First Amendment”), and respectfully refers the

Court to that document for its contents. All other allegations in this paragraph, including all

mischaracterizations of the document, are denied.

          6.   Tenant admits that the parties entered a Second Lease Extension and Modification

Agreement on or about May 18, 2015 (the “Second Amendment”), and respectfully refers the

Court to that document for its contents. All other allegations in this paragraph, including all

mischaracterizations of the document, are denied.

          7.   Tenant admits that, pursuant to the Lease, Tenant was demised those portions of

the Building stated in the Lease (the “Premises”). All other allegations in this paragraph are

denied.

          8.   Paragraph 8 of the Complaint sets forth legal conclusions to which no response is

required. To the extent a response is required, Tenant denies that it breached the terms and


                                                      3
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 4 of 29



conditions of the Lease and denies that it owes rent or additional rent to Landlord. All other

allegations in this paragraph are denied.

                                             PARTIES

       9.      Upon information and belief, Tenant admits that Landlord is a New York limited

liability company with its principal place of business in New York.

       10.     Tenant admits the allegations in paragraph 10.

                                 JURISDICTION AND VENUE

       11.     Paragraph 11 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant admits that the Court has diversity

jurisdiction pursuant to 28 U.S.C. §1332(a)(1).

       12.     Paragraph 12 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent a response is required, Tenant admits that venue is proper in this Court.

             THE RELEVANT TERMS AND CONDITIONS OF THE LEASE

       13.     Paragraph 13 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       14.     Paragraph 14 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       15.     Paragraph 15 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and


                                                      4
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 5 of 29



respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       16.     Paragraph 16 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       17.     Paragraph 17 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       18.     Paragraph 18 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       19.     Paragraph 19 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       20.     Paragraph 20 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.




                                                      5
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 6 of 29



DEFENDANT’S [ALLEGED] FAILURE, IN BREACH OF THE LEASE, TO PAY RENT

       21.     Paragraph 21 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that any fixed or additional rent is

due, or that it otherwise breached its obligations under the Lease. All other allegations in this

paragraph are denied.

       22.     Paragraph 22 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that any amount is due to

Landlord from Tenant. All other allegations in this paragraph are denied.

                                FIRST CLAIM FOR RELIEF
                             (Breach of Contract/Money Damages)

       23.     Tenant repeats, realleges, and incorporates its responses contained in paragraphs 1

through 22 above.

       24.     Paragraph 24 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent a response is required, Tenant admits that a valid contract, i.e., the

Lease, once existed between Tenant and Landlord, but, for the reasons stated in its

counterclaims, Tenant denies that the Lease remains a valid, enforceable contract. All other

allegations in this paragraph are denied.

       25.     Paragraph 25 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that Landlord complied with its

obligations under the Terms of the Lease. All other allegations in this paragraph are denied.

       26.     Paragraph 26 of the Complaint sets forth a legal conclusion to which no response

is required. To the extent a response is required, Tenant denies that it failed to comply with the

terms and conditions of the Lease, and states that it complied with all the terms and conditions of



                                                      6
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 7 of 29



the Lease, except those obligations which were excused, or rendered impossible, illegal, or

impracticable. All other allegations in this paragraph are denied.

       27.     Paragraph 27 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that it failed to comply with the

terms and conditions of the Lease, and states that it complied with all the term and conditions of

the Lease, except those obligations which were excused or rendered illegal, impossible or

impracticable. All other allegations in this paragraph are denied.

       28.     Paragraph 28 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that it is liable to Landlord for

money damages in any amount. All other allegations in this paragraph are denied.

       29.     Paragraph 29 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, for the reasons stated in Tenant’s counterclaims,

Tenant denies that it has an obligation to pay Landlord rent under the Lease. All other allegations

in this paragraph are denied.

                                SECOND CLAIM FOR RELIEF
                                     (Attorney’s Fees)

       30.     Tenant repeats, realleges, and incorporates its responses contained in paragraphs 1

through 29 above.

       31.     Paragraph 31 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that it is liable to Landlord for

any attorney’s fees or expenses. Tenant further states that, to the extent it provides only for the

unilateral recovery of attorneys’ fees, under the circumstances Article 19 is unconscionable and

an unenforceable penalty. All other allegations in this paragraph are denied.



                                                      7
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 8 of 29



       32.     Paragraph 32 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant states that the Lease speaks for itself and

respectfully refers the Court to that document for its contents. All other allegations in this

paragraph, including all mischaracterizations of the Lease, are denied.

       33.     Paragraph 33 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that Landlord commenced this

action to enforce its rights and remedies and states that Landlord’s claims are without merit and

its Complaint is harassing and retaliatory. Tenant further denies that it is liable to Landlord for

any attorney’s fees or expenses. All other allegations in this paragraph are denied.

       34.     Paragraph 34 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that Landlord has incurred

attorney’s fees and expenses as a result of Tenant’s breach of the Lease. Tenant further denies

that it is liable to Landlord for any attorney’s fees or expenses. Tenant further states that, to the

extent it provides only for the unilateral recovery of fees, under the circumstances Article 19 is

unconscionable and an unenforceable penalty. All other allegations in this paragraph are denied.

       35.     Paragraph 35 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that it is liable to Landlord for

any attorney’s fees or expenses. Tenant further states that, to the extent it provides only for the

unilateral recovery of fees, under the circumstances Article 19 is unconscionable and an

unenforceable penalty. All other allegations in this paragraph are denied.

       36.     Paragraph 36 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Tenant denies that it is liable to Landlord for

any attorney’s fees or expenses. Tenant further states that, to the extent it provides only for the


                                                      8
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 9 of 29



unilateral recovery of fees, under the circumstances Article 19 is unconscionable and an

unenforceable penalty. All other allegations in this paragraph are denied.

                                    PRAYER FOR RELIEF

       Tenant denies Landlord is entitled to any judgment or relief against it whatsoever,

including the relief sought in the WHEREFORE clause following paragraph 36, and therefore

specifically denies paragraphs 1-3 of such WHEREFORE clause.

                                 AFFIRMATIVE DEFENSES

       Tenant asserts the following affirmative defenses. The allegations and claims set forth in

Tenant’s counterclaims are fully incorporated into these affirmative defenses, along with

Tenant’s responses in its Answer to Landlord’s Complaint, as if fully asserted below.

                              FIRST AFFIRMATIVE DEFENSE
                                  (Failure to State a Claim)

       1.      The Complaint fails to state a claim upon which relief may be granted based on,

including but not limited to, the reasons stated in Tenant’s counterclaims.

                            SECOND AFFIRMATIVE DEFENSE
                                  (Failure to Mitigate)

       2.      Landlord has failed to comply with its duty to mitigate and to act in a

commercially reasonable manner. Landlord has taken no steps to mitigate its alleged damages

whatsoever. To the extent Tenant is found to owe any amount to Landlord, that amount must be

offset by the amount Landlord has received in mitigation or would have received if Landlord had

fully performed its obligation to mitigate damages.

                             THIRD AFFIRMATIVE DEFENSE
                                      (Rescission)

       3.      The express purpose of the Lease was to allow Tenant to use the Premises as a

retail apparel store. Due to unforeseeable events related to the COVID-19 pandemic, all of which

                                                      9
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 10 of 29



were outside of Tenant’s control, Tenant was deprived of the intended use and such use became

impossible, illegal and/or impracticable. As a result, the purpose and object of the Lease was

frustrated, impossible, illegal and commercially impracticable; Tenant’s performance became

frustrated, impossible, illegal, and impracticable; and the consideration Tenant received in

exchange for entering the lease failed. Tenant is entitled to judicial rescission of the Lease.

                             FOURTH AFFIRMATIVE DEFENSE
                                     (Reformation)

        4.      The express purpose of the Lease was to allow Tenant to use the Premises as a

retail apparel store. Due to unforeseeable events related to the COVID-19 pandemic, all of which

were outside of Tenant’s control, Tenant was deprived of the intended use and such use became

impossible, illegal and/or impracticable. As a result, the purpose and object of the Lease was

frustrated, impossible, illegal and commercially impracticable; Tenant’s performance became

frustrated, impossible, illegal, and impracticable; and the consideration Tenant received in

exchange for entering the lease failed. Tenant is entitled to judicial reformation of the Lease.

                              FIFTH AFFIRMATIVE DEFENSE
                                   (Termination of Lease)

        5.      Article 10 of the Lease states: “If the whole or any part of the demised premises

shall be acquired or condemned by Eminent Domain for any public or quasi public use or

purpose, then and in that event the term of this lease shall cease and terminate from the date of

title vesting in such proceeding and Tenant shall have no claim for the value of any unexpired

term of said lease.” The express purpose of the Lease was to allow Tenant to use the Premises as

a retail apparel store.




                                                     10
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 11 of 29



       6.      Due to civil orders issued in response to the COVID-19 crisis, the use of the

Premises became illegal under applicable law, amounting to a condemnation, such that the Lease

automatically terminated as of the date of the first such civil order.

       7.      Tenant’s inability to use the Premises as intended based on civil orders and/or

other factors arising from COVID-19 also triggered the termination of the Lease under other

applicable provisions or, in the alternative, effected Tenant’s right to terminate the Lease.

       8.      Tenant is entitled to a declaratory judgment affirming the termination or, in the

alternative, Tenant’s right to terminate the Lease at its election.

                               SIXTH AFFIRMATIVE DEFENSE
                                      (No Rent Owed)

       9.      Article 9(c) of the Lease states: “If the demised premises are totally damaged or

rendered wholly unusable by fire or other casualty, then the rent shall be proportionally paid up

to the time of the casualty and thenceforth shall cease until 30 days after the date when the

premises shall have been repaired and restored by Owner or when Tenant reopens for business,

whichever shall first occur, subject to Owner’s right to elect not to restore the same as hereinafter

provided.”

       10.     The only Permitted Uses under the Lease are “retail uses … and for no other

purpose.”

       11.     By operation of law, none of the Permitted Uses were allowed.

       12.     Therefore, Tenant does not owe Landlord rent, and/or Tenant’s obligation to pay

rent was excused.




                                                      11
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 12 of 29



                            SEVENTH AFFIRMATIVE DEFENSE
                                       (Offset)

       13.     Prior to the COVID-19 crisis, Landlord overcharged Tenant for rent and other

charges under the Lease. A reconciliation and calculation of those excess rent and other charges

is ongoing. In addition, during and after the COVID-19 crisis, Landlord refused to reimburse

Tenant for the excess charges of rent attributable to the time that Tenant was deprived of its use

of the Premises. To the extent that the Court finds Tenant owes Landlord, Tenant’s liability to

Landlord must be offset in whole or in part by the amounts that Landlord owes Tenant.

                             EIGHTH AFFIRMATIVE DEFENSE
                                       (No Duty)

       14.     With respect to the alleged rights, claims and obligations that Landlord seeks to

enforce against Tenant, Tenant owed no duty to Landlord, and, therefore, Tenant is not liable to

Landlord for damages.

                              NINTH AFFIRMATIVE DEFENSE
                                       (Estoppel)

       15.     Landlord is estopped from enforcing any of the alleged rights, claims and

obligations it seeks to enforce against Tenant.

                              TENTH AFFIRMATIVE DEFENSE
                                  (Frustration of Purpose)

       16.     Tenant’s obligation to perform any of its alleged obligations under the Lease was

excused because the purpose and object of the Lease was frustrated. Tenant’s ability to use the

Premises was the express purpose of the Lease, as both parties understood at the time of

contracting, and without Tenant’s ability to use the Premises, the transaction that the parties

entered into that resulted in the Lease makes no sense.




                                                     12
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 13 of 29



                           ELEVENTH AFFIRMATIVE DEFENSE
                                (Failure of Consideration)

       17.     Tenant’s obligation to perform any of its alleged obligations under the Lease was

excused for a failure of consideration.

                           TWELFTH AFFIRMATIVE DEFENSE
                                   (Impossibility)

18. Tenant’s obligation to perform any of its alleged obligations under the Lease was excused

   because the purpose, object, and performance of the Lease became impossible.

                         THIRTEENTH AFFIRMATIVE DEFENSE
                                    (Illegality)

19. Tenant’s obligation to perform any of its alleged obligations under the Lease was excused

   because the purpose, object, and performance of the Lease became illegal.

                         FOURTEENTH AFFIRMATIVE DEFENSE
                             (Commercial Impracticability)

20. Tenant’s obligation to perform any of its alleged obligations under the Lease was excused

   because the purpose, object, and performance of the Lease became commercially

   impracticable.

                          FIFTEENTH AFFIRMATIVE DEFENSE
                           (Actions of Landlord and Third Parties)

21. Tenant’s obligation to perform any of its alleged obligations under the Lease was excused by

   Landlord’s actions or the actions of third parties.

                          SIXTEENTH AFFIRMATIVE DEFENSE
                                  (Lack of Damages)

22. Landlord has not suffered any damages as a result of any actions taken by Tenant, and

   Landlord is barred from asserting any cause of action against Tenant.




                                                    13
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 14 of 29



                        SEVENTEENTH AFFIRMATIVE DEFENSE
                                (Breach of Contract)

23. Landlord failed to comply with the terms of the Lease and is therefore barred from asserting

   any cause of action against Tenant, or its claimed damages must be offset by the amount of

   damages caused by Landlord’s own failure to comply with the Lease.

                         EIGHTEENTH AFFIRMATIVE DEFENSE
                                  (Unclean Hands)

24. Each of the alleged causes of action contained in the Complaint is barred by the equitable

   doctrine of unclean hands.

                         NINETEENTH AFFIRMATIVE DEFENSE
                                 (Unconscionability)

25. The interpretation of the Lease advocated by the Landlord in its complaint would be

   unconscionable and, if adopted, would render the Lease unenforceable. Further, to the extent

   it provides only for the unilateral recovery of fees, under the circumstances Article 19 is

   unconscionable and unenforceable as a penalty.

                          TWENTIETH AFFIRMATIVE DEFENSE
                                     (Mistake)

26. Landlord’s Complaint and each and every cause of action in it is barred by the parties’

   unilateral or bilateral mistake.

                        TWENTY-FIRST AFFIRMATIVE DEFENSE
                            (Failure of Condition Precedent)

27. Landlord’s Complaint and each and every cause of action in it is barred by a failure of a

   condition precedent to Tenant’s alleged obligation to pay rent and expenses.




                                                    14
       Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 15 of 29



                      TWENTY-SECOND AFFIRMATIVE DEFENSE
                            (Other Affirmative Defenses)

28. The Complaint does not describe the claims made against Tenant with sufficient particularity

   to enable Tenant to determine each and every defense it may have. Tenant therefore

   expressly reserves the right to assert any additional defenses, including affirmative defenses,

   which may be discovered or become relevant in the future.




                                                   15
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 16 of 29



                                      COUNTERCLAIMS

       Defendant/Counterclaim Plaintiff The Gap, Inc. (“Gap” or “Tenant”), by and through

counsel, as and for its counterclaims against Plaintiff/Counterclaim Defendant 48th Americas

LLC (“Landlord”), states as follows. The allegations and claims in these counterclaims are fully

incorporated into Gap’s answer and affirmative defenses above.

                                 NATURE OF THE CLAIMS

       1.      The COVID-19 pandemic has presented unique and unprecedented circumstances

that were unforeseeable—indeed, unimaginable—at the time the Lease (as defined below) was

executed. The disease is highly contagious and its spread has been rapid. The government’s

reaction was profound and has prevented the Gap store at issue in this action from opening its

doors for months. To protect the health and safety of its employees, customers, and the

surrounding community, and comply with applicable law, Gap was required to close this store

and keep it closed. And like innumerable other companies, it was required to make the difficult

decision to furlough this store’s employees—and tens of thousands more for closed stores across

the country—to preserve its finances while revenue from the stores dropped to zero overnight.

Even now, as government restrictions begin to ease for some activities and types of businesses

but not others, the disease remains virulent, and extensive guidelines are required to be followed

that may provide some measure of protection, but will radically change the shopping experience

for a long time to come. Indeed, shopping for apparel in physical stores will look nothing like

what was contemplated by the lease when it was executed. In a world of unforeseeable events,

the circumstances the store has faced are at the extreme end of unforeseeability.

       2.      These circumstances not only impose a severe and irreparable hardship on Gap,

they frustrated the express purpose of the Lease and made the principal object of the Lease


                                                    16
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 17 of 29



illegal, impossible, and impracticable, all for a period of time that remains unknown and

unknowable. Thus, the Lease and applicable law nullify any obligation to pay rent from mid-

March through the present, entitle Gap to a refund of the rent and expenses it paid in advance for

March 2020, and require that the Lease be rescinded and terminated or, at a minimum, modified

as a matter of law.

        3.       Gap seeks a determination of its rights and obligations under the Lease, including

a determination that the Lease has been terminated or that Gap has a right to terminate it, that

Gap owes no additional money to the Landlord, that Landlord owes money to Gap, that Gap is

entitled to rescission and/or reformation of the Lease, and that Gap is entitled to attorney’s fees

and expenses incurred in connection with this action.

                                             PARTIES

        4.       Tenant is a Delaware corporation with its principal place of business in San

Francisco, California.

        5.       Landlord is a New York limited liability company with its principal place of

business in New York, New York.

                                  JURISDICTION AND VENUE

        6.       This Court has jurisdiction under 28 U.S.C. § 1332(a)(1) because the matter in

controversy exceeds $75,000 and is between citizens of different states.

        7.       Venue is proper under 28 U.S.C. § 1391(b)(2) because the Premises are within

this District.

                                              FACTS

        8.       Landlord is the landlord under a commercial retail lease entered into between

Tenant and Landlord’s predecessor-in-interest on or about February 25, 1991 (as subsequently


                                                     17
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 18 of 29



amended, the “Lease”), for commercial retail space (the “Premises”) in a building located at

1212 Avenue of the Americas, New York, New York (the “Building”).

       9.      The parties’ mutual purpose in entering the Lease was to provide Tenant with

commercial retail space suitable for the operation of a retail store selling apparel.

       10.     For example, Article 2 of the Lease states: “Tenant shall use and occupy demised

premises as set forth in Article 38 hereof.”

       11.     In turn, Article 38 of the Lease states in relevant part:

       For the first three (3) years of the term, Tenant shall use and occupy the Demised
       Premises solely for the retail sale of a variety of women’s and men’s clothing …
       and/or for retail sale of merchandise being sold in Tenant’s stores under the names
       Banana Republic, GapKids, GapSport and Baby Gap, and for no other purpose. …
       After the expiration of the first three (3) years of the term, the demised premise may
       also be used for any of the uses listed on Exhibit C hereto (“Permitted Uses”).

       12.     Exhibit C of the Lease states, in relevant part, that “‘Other Permitted Uses’” as

defined in Article 38 shall be limited to the retail uses … listed below, or any combination of the

same, and for no other purpose, provided that such uses are … otherwise permitted by law.”

       13.     Similarly, Article 51 of the Lease describes “the particular nature of Tenant use”

as “‘apparel sales’ as distinguished from ‘general retail’”.

       14.     But for the ability to operate a retail store at the Premises, Tenant would not have

entered the Lease, and Tenant’s ability to operate a retail store at the Premises was the sole

consideration Tenant received in exchange for entering the Lease, all other nominal benefits of

the Lease being a part of, and subordinate and ancillary to, that consideration.

       15.     From the inception of the Lease until March 2020, Tenant maintained and

operated a retail apparel store at the Premises pursuant to the Lease.

       16.     On March 7, 2020, the Governor of New York issued Executive Order 202

declaring a disaster in the State of New York.

                                                     18
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 19 of 29



        17.     On March 12, 2020, the Governor issued Executive Order 202.1, requiring any

place of business to operate at no greater than fifty percent occupancy.

        18.     Also on March 12, 2020, the Mayor of New York City issued Emergency

Executive Order No. 98, declaring a disaster in the City of New York.

        19.     On March 16, 2020, the Mayor issued Emergency Executive Order No. 100

imposing restrictions on various types of retail operations.

        20.     On March 18, 2020, the Governor issued Executive Order 202.6, requiring non-

essential businesses to reduce their in-person work force by 50%. Tenant’s store at the Premises

is non-essential under this order.

        21.     On March 20, 2020, the Governor of New York issued Executive Order 202.8,

requiring non-essential businesses to reduce their in-person work force by 100% no later than

March 22, 2020 at 8:00 p.m. Tenant’s store at the Premises is non-essential under this order.

        22.     Also on March 20, 2020, the Mayor issued Emergency Executive Order No. 102,

further restricting retail operations in the City.

        23.     Following the outbreak of COVID-19 in the United States, Tenant was forced to

suspend all retail operations at the Premises to comply with applicable governmental orders and

guidelines and to protect the health and safety of its employees, customers, and the surrounding

community.

        24.     As a result of the foregoing circumstances and orders, and other applicable

governmental orders and guidelines, all of which were unforeseeable at the time the Lease was

entered into, and which resulted from no act of either party, the parties’ intended use of the

Premises was frustrated, became impossible, illegal, and impracticable. Specifically, Tenant was

forced to suspend all retail operations at the Premises. Tenant’s purpose in entering the Lease


                                                     19
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 20 of 29



was frustrated. Tenant’s performance under the Lease became impossible and impracticable.

And Tenant was deprived of the consideration it received in exchange for entering the Lease.

       25.       Indeed, although the Lease specifically contemplated that Tenant would benefit

from its use for a fixed term, as a result of the unforeseeable COVID-19 crisis, Tenant has been

deprived of its use of the Premises for the full term that Tenant was promised under the Lease.

Such a result is inequitable and damages Tenant, in part because the term of the Lease, and the

expectation that Tenant would be able to use it for its entire term, was the basis for the parties’

negotiations and calculations at the time of contracting concerning Tenant’s obligation to pay

rent and other consideration under the Lease. Thus, for the additional fact and reason that the

Premises were not usable for the entire term of the Lease, it is impossible and impracticable for

the Landlord and Tenant to continue performing their obligations under the Lease, the parties’

mutual purpose for entering the Lease has been frustrated, and the consideration Tenant was to

receive under the Lease has failed.

       26.       To date, Tenant has not been permitted to resume normal operations at the

Premises. The date on which Tenant will be able to resume normal operations as contemplated

by the Lease is unknown.

       27.       The governmental orders depriving Landlord and Tenant of the right to use the

Building, including the Premises, for retail operations constitute a governmental taking and

condemnation of the Premises. With respect to a condemnation, Article 10 of the Lease states in

relevant part:

       If the whole or any part of the demised premises shall be acquired or condemned
       by Eminent Domain for any public or quasi public use or purpose, then and in that
       event the term of this lease shall cease and terminate from the date of title vesting
       in such proceeding and Tenant shall have no claim for the value of any unexpired
       term of said lease.


                                                     20
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 21 of 29



       28.     Therefore, under Article 10 of the Lease, the Lease has already terminated

automatically pursuant to its own terms.

       29.     In addition, the COVID-19 crisis and the civil orders affecting Tenant’s ability to

operate a retail store at the Premises constitute a casualty under Article 9 of the Lease that

rendered the Premises wholly unusable, including for the uses defined as “Permitted Uses” and

“Other Permitted Uses.” Article 9(c) of the Lease states:

       If the demised premises are totally damaged or rendered wholly unusable by fire or
       other casualty, then the rent shall be proportionally paid up to the time of the
       casualty and thenceforth shall cease until 30 days after the date when the premises
       shall have been repaired and restored by Owner or when Tenant reopens for
       business, whichever shall first occur, subject to Owner’s right to elect not to restore
       the same as hereinafter provided.

       30.     Tenant has given the Landlord sufficient written notice of all the rights and

remedies demanded in this counterclaim, including notice of the casualty under Article 9.

Therefore, under the terms of Article 9(c), Tenant is not required to pay rent under the Lease

while Tenant’s use is interrupted, and, if for any reason the Court determines the Lease has not

already terminated, Tenant is entitled to declaratory judgment confirming its right to terminate.

       31.     Despite the protections granted Tenant under Article 9 and Article 10 of the

Lease, as well as other applicable provisions of the Lease, Landlord has demanded that Tenant

pay rent under the Lease for the period after Tenant was deprived of its use of the Premises,

including, without limitation, a 14-day demand for payment or surrender of the Premises served

on or about April 24, 2020. Landlord’s demands constitute a breach of the terms and conditions

stated in Article 9 and Article 10 and related provisions. Further, Landlord owes Tenant

damages equal to the amount of rent and other expenses paid in advance for the month of March

2020 during which Tenant was deprived of the use of the Premises, as well as a credit for excess

charges of rent and other expenses prior to the COVID-19 crisis.

                                                     21
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 22 of 29



                                       COUNT ONE
                                  DECLARATORY RELIEF
                                   (Termination of Lease)

       32.     Tenant repeats, realleges, and incorporates all prior paragraphs.

       33.     Article 10 of the Lease states that the Lease will automatically terminate upon

condemnation of the Premises. In addition, Articles 9 and related provisions state that the Lease

will become terminable at Tenant’s option in the event of a casualty.

       34.     The civil orders issued by the Governor and Mayor in response to the COVID-19

crisis resulted in a taking and condemnation of the Building, including the Premises, and

rendered the Premises wholly unusable.

       35.     Therefore, the Lease has already been terminated automatically under Article 10.

       36.     Landlord contends that the Lease has not been terminated and an actual

controversy exists concerning the continued operation of the Lease.

       37.     Tenant has no adequate remedy at law.

       38.     Therefore, Tenant seeks a judgment declaring that the Lease has already

terminated automatically under Article 10 as a result of condemnation, or, in the alternative, that

Tenant has the right to terminate the Lease under Article 9 and related provisions.

                                         COUNT TWO
                                         RESCISSION
                                  (IN THE ALTERNATIVE)
                               (Rescission/Cancellation of Lease)

       39.     Tenant repeats, realleges, and incorporates all prior paragraphs.

       40.     Tenant’s ability to operate a retail store at the Premises was the parties’ mutual

purpose in entering the Lease, as both parties understood at the time of contracting, and but for

its right to operate such a retail store, Tenant would not have entered the Lease. Indeed, without



                                                    22
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 23 of 29



Tenant’s ability to use the Premises, the transaction between the parties that resulted in the Lease

makes no sense.

        41.     When Tenant was forced to suspend all retail operations at the Premises, the

purpose of the Lease was frustrated and impossible to effectuate due to no fault of the Tenant,

Tenant’s obligations under the Lease became impossible and impracticable to perform, and

Tenant was deprived of the consideration it received in exchange for entering the Lease.

        42.     The sudden suspension of retail operations at the Premises was unforeseeable and

not contemplated by the parties at the time the Lease was entered.

        43.     An actual controversy exists between Tenant and Landlord concerning their

respective rights under the Lease, and Tenant has no adequate remedy at law.

        44.     In the alternative to Tenant’s claim for declaratory relief regarding the termination

of the Lease, Tenant is entitled to judicial rescission of the Lease, as a result of the frustration of

purpose of the Lease, the illegality, impossibility and impracticability of Tenant’s performance,

and/or the failure of Tenant’s consideration, effective on such date as the Court determines based

on the evidence presented at trial.

                                         COUNT THREE
                                      BREACH OF CONTRACT

        45.     Tenant repeats, realleges, and incorporates all prior paragraphs.

        46.     Prior to the effective date of the Lease’s termination and/or rescission, the Lease

constituted a binding enforceable contract.

        47.     Landlord breached the contract by, among other things: demanding Tenant pay

rent and other expenses that were not owed under the Lease; demanding, collecting and

subsequently failing to reimburse Tenant for excess charges paid in advance under the Lease

before the COVID-19 crisis; and later failing to reimburse Tenant for the prorated amount of the

                                                      23
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 24 of 29



rent, charges and other expenses attributable to the period that Tenant has been deprived of its

use of the Premises.

         48.    Tenant performed all of its obligations under the Lease except those that were

waived, excused or rendered impossible and/or impractical.

         49.    Tenant is entitled to a judgment against Landlord in an amount to be proven at

trial.

                                       COUNT FOUR
                                   DECLARATORY RELIEF
                                      (No Rent Owed)

         50.    Tenant repeats, realleges, and incorporates all prior paragraphs.

         51.    Tenant’s ability to operate a retail store at the Premises was the express purpose

of the Lease.

         52.    Article 9(c) of the Lease states that Tenant shall not be liable to Landlord for the

payment of rent and other expenses under the Lease following a casualty that renders the

Premises wholly unusable.

         53.    The COVID-19 crisis and various civil orders deprived Tenant of the lawful use

of the Premises and rendered the Premises wholly unusable.

         54.    An actual controversy exists between Tenant and Landlord concerning their

respective rights under the Lease, and Tenant has no adequate remedy at law.

         55.    Therefore, Tenant seeks a judgment declaring that Tenant had no further

obligation to pay rent or other charges under the Lease beginning on the date that Tenant was

forced to suspend retail operations and at all times thereafter.




                                                     24
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 25 of 29



                                       COUNT FIVE
                                  (IN THE ALTERNATIVE)
                                 REFORMATION OF LEASE

       56.     Tenant repeats, realleges, and incorporates all prior paragraphs.

       57.     Tenant’s ability to operate a retail store at the Premises was the parties’ mutual

purpose in entering the Lease, as both parties understood at the time of contracting, and but for

its right to operate such a retail store, Tenant would not have entered the Lease. Indeed, without

Tenant’s ability to use the Premises, the transaction between the parties that resulted in the Lease

makes no sense.

       58.     When Tenant was forced to suspend all retail operations at the Premises, the

purpose of the Lease was frustrated and impossible to effectuate due to no fault of the Tenant,

Tenant’s obligations under the Lease became impossible and impracticable to perform, and

Tenant was deprived of the consideration it received in exchange for entering the Lease.

       59.     This sudden suspension of retail operations at the Premises was unforeseeable and

not contemplated by the parties at the time the Lease was entered.

       60.     The Parties would not have entered the Lease had they known that Tenant would

have been unable to operate a retail apparel store at the Premises, and Tenant’s ability to use the

Premises as a retail apparel store was the sole consideration Tenant received under the Lease.

       61.     It was the Parties’ true intent that Tenant would not pay rent or other

consideration for the Premises if such use was rendered impossible or impractical. Had the

Parties been able to anticipate the events of the COVID-19 crisis at the time of contracting, the

Parties would have provided language stating their true intent expressly.

       62.     An actual controversy exists between Tenant and Landlord concerning their

respective rights under the Lease, and Tenant has no adequate remedy at law.


                                                    25
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 26 of 29



       63.     In the alternative to Tenant’s claims related to the termination or rescission of the

Lease, Tenant is entitled to judicial reformation of the Lease to reflect the Parties’ true intent that

Tenant would have no obligation to pay rent once it was deprived of the use of the Premises and

that the Lease would terminate automatically when Tenant was deprived of its use of the

Premises as originally contemplated by the Lease.

                                      COUNT SIX
                                MONEY HAD AND RECEIVED

       64.     Tenant repeats, realleges, and incorporates all prior paragraphs.

       65.     Tenant’s ability to operate a retail store at the Premises was the parties’ mutual

purpose in entering the Lease, as both parties understood at the time of contracting, and but for

its right to operate such a retail store, Tenant would not have entered the Lease. Indeed, without

Tenant’s ability to use the Premises, the transaction between the parties that resulted in the Lease

makes no sense.

       66.     When Tenant was forced to suspend all retail operations at the Premises, the

purpose of the Lease was frustrated and impossible to effectuate due to no fault of the Tenant,

Tenant’s obligations under the Lease became impossible and impracticable to perform, and

Tenant was deprived of the consideration it received in exchange for entering the Lease.

       67.     This sudden suspension of retail operations at the Premises was unforeseeable and

not contemplated by the parties at the time the Lease was entered.

       68.     The Parties would not have entered the Lease had they known that Tenant would

have been unable to operate a retail apparel store at the Premises, and Tenant’s ability to use the

Premises as a retail store was the sole consideration it received under the Lease.




                                                      26
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 27 of 29



       69.     Tenant has previously paid rent and other consideration to the Landlord, in an

amount to be proven at trial, for the period of time that Tenant was unable to operate a retail

store at the Premises.

       70.     The Landlord benefited from these payments to Tenant’s detriment.

       71.     Under principles of good conscience Landlord should not be allowed to retain the

rent and other consideration paid for the period of time that Tenant was unable to operate a retail

store at the Premises as originally contemplated by the Lease.

       72.     Tenant is entitled to a judgment in its favor equal to the sums that Tenant has

previously overpaid as rent and as other consideration to the Landlord, in an amount to be proven

at trial, for the period of time that Tenant was unable to operate a retail store at the Premises as

originally contemplated by the Lease.

                                       COUNT SEVEN
                                    UNJUST ENRICHMENT

       73.     Tenant repeats, realleges, and incorporates all prior paragraphs.

       74.     Tenant’s ability to operate a retail store at the Premises was the parties’ mutual

purpose in entering the Lease, as both parties understood at the time of contracting, and but for

its right to operate such a retail store, Tenant would not have entered the Lease. Indeed, without

Tenant’s ability to use the Premises, the transaction between the parties that resulted in the Lease

makes no sense.

       75.     When Tenant was forced to suspend all retail operations at the Premises, the

purpose of the Lease was frustrated and impossible to effectuate due to no fault of the Tenant,

Tenant’s obligations under the Lease became impossible and impracticable to perform, and

Tenant was deprived of the consideration it received in exchange for entering the Lease. As a

result, the Lease terminated and became void.

                                                      27
        Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 28 of 29



       76.      This sudden suspension of retail operations at the Premises was unforeseeable and

not contemplated by the parties at the time the Lease was entered.

       77.      The Parties would not have entered the Lease had they known that Tenant would

have been unable to operate a retail apparel store at the Premises, and Tenant’s ability to use the

Premises as a retail store was the sole consideration it received under the Lease.

       78.      Tenant has previously paid rent and other consideration to the Landlord, in an

amount to be proven at trial, for the period of time that Tenant was unable to operate a retail

store at the Premises.

       79.      The Landlord was enriched as a result of these payments at Tenant’s expense.

       80.      Under principles of good conscience Landlord should not be allowed to retain the

rent and other consideration paid for the period of time that Tenant was unable to operate a retail

store at the Premises as originally contemplated by the Lease.

       81.      Tenant is entitled to restitution of the sums that Tenant has previously overpaid as

rent and as other consideration to the Landlord, in an amount to be proven at trial, for the period

of time that Tenant was unable to operate a retail store at the Premises as originally contemplated

by the Lease.

                                     PRAYER FOR RELIEF

       WHEREFORE, Tenant respectfully requests that this Court enter judgment:

       a.       Declaring that the Lease has already terminated, or, in the alternative, that Tenant

has the right to terminate the Lease;

       b.       In the alternative to Paragraph a, granting judicial rescission of the Lease;

       c.       Awarding Tenant monetary damages for Landlord’s breaches of the Lease;




                                                     28
         Case 1:20-cv-03471-PGG Document 13 Filed 05/27/20 Page 29 of 29



         d.     Declaring that Tenant is not liable for rent or other charges under the Lease while

its use of the Premises is and has been impaired;

         e.     In the alternative to Paragraphs a and b, granting judicial reformation of the

Lease;

         f.     Ordering Landlord to reimburse Tenant for the payment of rent and other

expenses paid for the period that Tenant was deprived of its use of the Premises as originally

contemplated by the Lease;

         g.     Ordering that Landlord take nothing by way of its Complaint;

         h.     Awarding Tenant its attorney’s fees, expenses, and other costs in this action; and

         i.     Such other and further relief that this Court may deem just and proper.

                                    JURY TRIAL DEMAND

         Tenant respectfully demands a trial by jury.

 Dated: May 27, 2020                                ROBINS KAPLAN LLP

                                                    By: /s/ Lisa M. Coyle
                                                       Lisa M. Coyle
                                                       Robins Kaplan LLP
                                                       399 Park Avenue, Suite 3600
                                                       New York, NY 10022
                                                       212-980-7400

                                                         Michael A. Geibelson (pro hac vice pending)
                                                         Daniel Allender (pro hac vice pending)
                                                         Robins Kaplan LLP
                                                         2049 Century Park East Ste. 3400
                                                         Los Angeles, CA 90067
                                                         310-550-0130

                                                         Attorneys for The Gap, Inc.




                                                        29
